This is an appeal under S.J.C. Rule 2:21, 421 Mass. 1303 (1995), from a single justice’s denial of a petition for relief under G. L. c. 211, § 3 (1994 ed.). The petition sought relief from an interlocutory ruling in the District Court denying the mother’s motion for an order that would require the Department of Social Services to permit the mother to be accompanied by her attorney during the mother’s supervised visits with her child. Rule 2:21 (2) requires that an “appellant must set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” The appellant mother has not demonstrated that review of the ruling in the trial court after trial and final judgment will not adequately protect her interests.

Judgment affirmed.